476 F.2d 1286
Charles W. HOBACK, Petitioner-Appellee,v.STATE OF ALABAMA, Respondent-Appellant.
No. 72-2805.
United States Court of Appeals,Fifth Circuit.
May 18, 1973.

William J. Baxley, Atty. Gen., Herbert H. Henry, Asst. Atty. Gen., Montgomery, Ala., for respondent-appellant.
Frank W. Riggs, Montgomery, Ala., for petitioner-appellee.
Before WISDOM, DYER and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The district court was correct in granting the petition for writ of habeas corpus.1


2
Affirmed.



1
 The conditions attached by the district court to the granting of the writ are not before us on appeal, and we are therefore not called upon nor do we pass judgment upon them